Case 3:15-md-02670-JLS-MDD Document 1776 Filed 01/16/19 PageID.122869 Page 1 of 6


      1   LATHAM & WATKINS LLP
           Alfred C. Pfeiffer (CA 120965)
      2    Christopher S. Yates (CA 161273)
           Belinda S Lee (CA 199635)
      3    Niall E. Lynch (CA 157959)
           Ashley M. Bauer (CA 231626)
      4   505 Montgomery Street, Suite 2000
          San Francisco, California 94111-6538
      5   Telephone: +1.415.391.0600
          Facsimile: +1.415.395.8095
      6   Al.Pfeiffer@lw.com
          Chris.Yates@lw.com
      7   Belinda.Lee@lw.com
          Niall.Lynch@lw.com
      8   Ashley.Bauer@lw.com
      9   Counsel for Defendants StarKist Co.
          and Dongwon Industries Co., Ltd.
     10
          (Additional Counsel on Signature
     11   Pages)
     12
                              UNITED STATES DISTRICT COURT
     13
                            SOUTHERN DISTRICT OF CALIFORNIA
     14
     15 IN RE: PACKAGED SEAFOOD                       Case No. 3:15-md-02670-JLS-MDD
     16 PRODUCTS ANTITRUST LITIGATION                 JOINT MOTION FOR
     17                                               EXTENSION OF TIME TO
          THIS DOCUMENT RELATES TO:                   RESPOND TO THE WAL-MART
     18                                               PLAINTIFFS’ THIRD AMENDED
        Wal-Mart Stores, Inc., et al. v. Bumble Bee   COMPLAINT
     19 Foods LLC, et al.,
        Case No. 16-CV-2821 JLS (MDD)                 Judge Hon. Janis L. Sammartino
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                         JOINT MOTION FOR EXTENSION OF TIME
                                                                  CASE NO. 15MD2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1776 Filed 01/16/19 PageID.122870 Page 2 of 6


      1               Defendants StarKist Co. and Dongwon Industries Co., Ltd.
      2 (collectively “Defendants”) on one hand, and Wal-Mart Stores, Inc., Wal-Mart
      3 Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.), Wal-Mart Stores East, LP,
      4 Wal-Mart Stores Texas, LLC, Sam’s West, Inc., and Sam’s East, Inc. (collectively
      5 “Wal-Mart Plaintiffs”) on the other hand, by and through their respective counsel,
      6 hereby jointly move for an order approving the following stipulation.
      7               WHEREAS, on October 5, 2018, Wal-Mart Plaintiffs filed their Third
      8 Amended Complaint in the above-captioned matter, see ECF No. 1455;
      9               WHEREAS, the Court approved a Joint Motion between certain
     10 Plaintiffs and Defendants to extend the time to answer the Wal-Mart Third
     11 Amended Complaint until November 2, 2018, see ECF No. 1528;
     12               WHEREAS, the Court approved a Joint Motion between certain
     13 Plaintiffs and Defendants to extend the time to answer the Wal-Mart Third
     14 Amended Complaint until November 19, 2018, see ECF No. 1583;
     15               WHEREAS, the Court approved a Joint Motion between certain
     16 Plaintiffs and Defendants to extend the time to answer the Wal-Mart Third
     17 Amended Complaint until January 18, 2019, see ECF No. 1663;
     18               WHEREAS, the undersigned counsel are still engaged in good faith
     19 negotiations that may affect the Defendants’ answers;
     20               WHEREAS, Defendants and Wal-Mart Plaintiffs have met and
     21 conferred and agreed that the parties are best served and judicial resources are best
     22 conserved by extending the time for Defendants to file their responses to the Wal-
     23 Mart Third Amended Complaint until February 18, 2019.
     24               NOW, THEREFORE, IT IS HEREBY STIPULATED AND
     25 AGREED, by and between the undersigned counsel that the due date for the
     26 moving Defendants to file Answers to the Wal-Mart Plaintiffs’ amended complaint
     27 (ECF No. 1455) shall be February 18, 2019.
     28
                                                             JOINT MOTION FOR EXTENSION OF TIME
                                                    1                 CASE NO. 15MD2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1776 Filed 01/16/19 PageID.122871 Page 3 of 6


      1   Dated: January 16, 2019            Respectfully submitted:
      2
                                             LATHAM & WATKINS LLP
      3
                                             By: s/ Niall E. Lynch
      4
      5                                      Alfred C. Pfeiffer (Cal. Bar No. 120965)
                                             Christopher S. Yates (Cal. Bar No. 161273)
      6                                      Belinda S Lee (Cal. Bar No. 199635)
      7                                      Niall E. Lynch (Cal Bar No. 157959)
                                             Ashley M. Bauer (Cal. Bar No. 231626)
      8                                      505 Montgomery Street, Suite 2000
      9                                      San Francisco, CA 94111-6538
                                             Telephone: (415) 391-0600
     10                                      Facsimile: (415) 395-8095
     11                                      Al.Pfeiffer@lw.com
                                             Chris.Yates@lw.com
     12                                      Belinda.Lee@lw.com
     13                                      Niall.Lynch@lw.com
                                             Ashley.Bauer@lw.com
     14
     15                                      Counsel for Defendants StarKist Co. and
                                             Dongwon Industries Co., Ltd.
     16
     17   Dated: January 16, 2019              SUSMAN GODFREY L.L.P.
     18                                        By: s/ Vineet Bhatia
     19                                        Vineet Bhatia (TX 00795976)
     20                                        Neal S. Manne (CA 94101)
                                               Ryan V. Caughey (TX 24080827)
     21                                        1000 Louisiana Street, Suite 5100
     22                                        Houston, TX 77346
                                               Tel: (713) 651-9366
     23                                        Fax: (713) 654-6666
     24                                        nmanne@susmangodfrey.com
                                               vbhatia@susmangodfrey.com
     25                                        rcaughey@susmangodfrey.com
     26
                                               SUSMAN GODFREY L.L.P.
     27
     28                                        Marc M. Seltzer (CA 54534)

                                                      JOINT MOTION FOR EXTENSION OF TIME
                                              2                CASE NO. 15MD2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1776 Filed 01/16/19 PageID.122872 Page 4 of 6


      1                                        Catriona Lavery (CA 310546)
      2                                        1900 Avenue of the Stars, Suite 1400
                                               Los Angeles, CA 90067-6029
      3                                        Tel: (310) 789-3100
      4                                        Fax: (310) 789-3150
                                               mseltzer@susmangodfrey.com
      5                                        clavery@susmangodfrey.com
      6
                                               Counsel for Plaintiffs Wal-Mart Stores,
      7                                        Inc., Wal-Mart Stores East, LLC, Wal-
      8                                        Mart Stores East, LP, Wal-Mart Stores
                                               Texas, LLC, Sam’s West, Inc. and
      9                                        Sam’s East, Inc.
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                       JOINT MOTION FOR EXTENSION OF TIME
                                              3                 CASE NO. 15MD2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1776 Filed 01/16/19 PageID.122873 Page 5 of 6


      1                           SIGNATURE ATTESTATION
      2         Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I hereby
      3 certify that authorization for filing this document has been obtained from each of the
      4 other signatories shown above, and that all signatories have authorized placement of
      5 their electronic signature on this document.
      6
      7   Date: January 16, 2019                    By: s/ Niall E. Lynch
      8
                                                    Attorney for Defendants StarKist Co. and
      9                                             Dongwon Industries Co., Ltd.
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                             JOINT MOTION FOR EXTENSION OF TIME
                                                    4                 CASE NO. 15MD2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1776 Filed 01/16/19 PageID.122874 Page 6 of 6


      1                             CERTIFICATE OF SERVICE
      2         I certify that on January 16, 2019, I filed the foregoing document
      3 with the Clerk of Court for the United States District Court, Southern District of
      4 California by using the Court’s CM/ECF system, which will serve electronic
      5 notification of this filing to all counsel of record.
      6
      7
      8                                                   s/ Niall E. Lynch
      9                                                   Attorney for Defendants StarKist Co.
                                                          and Dongwon Industries Co., Ltd.
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                                JOINT MOTION FOR EXTENSION OF TIME
                                                      5                  CASE NO. 15MD2670-JLS-MDD
